JAMES, C. J.
In this case there is but one issue here, viz., as to whether or' not plaintiff, who iued originally in the justice’s court for *1199damages in the sum of $12, the value of certain hogs, amended his pleading in that court, setting up a case for damages in a sum exceeding $100. The justice’s transcript did not show the amendment. The county judge, upon testimony which warranted the finding, found that no such amendment had been made in the justice’s court, and accordingly dismissed the case for want of jurisdiction. The finding being authorized, the judgment is affirmed.